Name: 79/272/EEC: Commission Decision of 16 February 1979 authorizing the United Kingdom not to apply Community treatment to blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres, falling within subheadings ex 60.05 A II and ex 61.02 B of the Common Customs Tariff (NIMEXE codes 60.05-22, 23, 24, 25; 61.02-78, 82, 84) (category 7), originating in Taiwan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-15

 nan